Fourth Court of Appeals
                                    San Antonio, Texas
                                          August 7, 2020

                                       No. 04-20-00092-CV

                                     Mitchell PATTERSON,
                                            Appellant

                                                 v.

                                     Gloria A. PATTERSON,
                                             Appellee

                   From the 166th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019-CI-10579
                           Honorable Laura Salinas, Judge Presiding


                                          ORDER

         On July 17, 2020, we ordered appellant to provide written proof that: (1) he had paid, or
made arrangements to pay, the Bexar County District Clerk’s Office the fee for preparing the
clerk's record; or (2) appellant was entitled to appeal without paying for preparation of the clerk's
record.

       It has come to our attention that the Bexar County District Clerk filed the clerk’s record
on May 11, 2020. As a result of the ransomware attack the appellate courts of this state suffered
on May 8, 2020, this filing was only recently processed. We therefore withdraw our July 17,
2020 order sua sponte.

       At this time, the clerk’s and reporter’s record have been filed. We therefore ORDER
appellant’s brief due by September 8, 2020.


                                                      _________________________________
                                                      Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of August, 2020.
___________________________________
MICHAEL A. CRUZ,
Clerk of Court